DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
Response to Amendment
	The amendment filed 12/11/2020 has been entered. Claims 1-18, 20 remain pending in the application. New claim 21 is entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably on an opposite side of the body from the tensioner defines an angle” in claim 1 and “defining an intersection of the longitudinal axis and the strap axis, … the intersection such that the intersection is on an opposite side of the body from the tensioner” in claim 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Examiner notes that the specification fails to describe that the intersection of the axes are on the body of the strapping device. Examiner suggests rewriting to “the intersection is closer to an opposite side of the body from the tensioner.” Or similar.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “the second body end” in line 3. There is insufficient antecedent basis for this limitation in the claim. The limitation “a second body end” has not been previously cited.
Claim 11 recites the limitation “defining an intersection of the longitudinal axis and the strap axis, the second handle end between the first handle end and the intersection such that the intersection is on an opposite side of the body from the tensioner”. It is unclear what the claim limitation means. An intersection of the longitudinal axis and the strap axis is set. Then, what does “the second handle end between the first handle” have to do with the intersection? For the purpose of examination the limitation is interpreted to mean “an intersection of the longitudinal axis and the strap axis on an opposite side of the body from the tensioner defines an angle”.
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-6, 8-12, 14-16, 18, 20, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finzo (US 20150034206) in view of Creasman (US 20200181926).
Regarding claim 1, Finzo discloses a strapping device (Fig. 1-3: 1), comprising: a body having a first body end (shown below), a second body end (shown below), and a base (shown below) extending between the first body end and the second body end; a tensioner (6) coupled the tensioner closer (see Fig. 1) to the first body end than the second body end, the body defines a strap axis (shown below & see Fig. 3 direction of 24) between the tensioner and the base, the tensioner applies a force ([0030-0031] tensioner 6 applies force to the strap and the straps extend on top of 21 and below 20) to a strap received by the body along the strap axis; and a handle (3) extending along a longitudinal axis (shown below) between a first handle end (shown below) coupled (shown below) with the first body end and a second handle end (shown below) coupled with the second body end.
Although Finzo discloses an intersection of the longitudinal axis and the strap axis defines an angle (shown below), Finzo fails to disclose the second handle end is closer to the strap axis than the first handle end, and the intersection of the longitudinal axis and the strap axis on an opposite side of the body from the tensioner defines the angle.
    PNG
    media_image1.png
    847
    1010
    media_image1.png
    Greyscale

Creasman teaches a hand tool comprising a body having a first body end, a second body end, base, a first handle end, and a second handle end (all shown below), a handle (40) and a blade (16), the body defining a base axis (46) and the handle defining a handle longitudinal axis (42). Creasman also teaches an intersection of the longitudinal axis and the strap axis defines an angle (44), wherein the second handle end is closer (see below) to the base axis than the first handle end, and the intersection of the longitudinal axis and the strap axis on an opposite side of the body from the blade defines the angle. Additionally, Creasman teaches that angle (44) may be about 6 to 14 degrees providing ergonomic handle configuration to reduce user fatigue 
    PNG
    media_image2.png
    475
    637
    media_image2.png
    Greyscale

Since both references are concerned with a tool having a handle at an angle from the base axis of the tool to apply work, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle on the handle of Finzo with the angle of Creasman for ergonomically reasons - reduce use fatigue ([0022], Creasman). 
Although Finzo in view of Creasman teaches the angles about 14 degrees as described above, Finzo in view of Creasman fails to disclose the angle greater than or equal to 15 degrees and less than or equal to 45 degrees.  
In re Aller, 105 USPQ 233. In this case, one having ordinary skill in the art at the time the invention was made would have chosen the optimal angle for the operator’s hand/ arm position in relation to the working surface.
	Further, it would have been an obvious matter of design choice to construct the angle which the handle is oriented to be greater than or equal to 15 degrees and less than or equal to 45 degrees, since applicant has not disclosed that the specific angles solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the angle of Finzo in view of Creasman.
Regarding claim 2, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: an input device (9) coupled with the handle, the input device including at least one of a trigger, a button, a lever (9), and a switch, the input device defining a length (9 has a length from left end to the right end as shown in figure above) from a first input device end (right side end as viewed in Fig. 1) proximate (9 proximate the first body end) the first body end to a second input end (the other end) opposite the first input end.
Finzo is silent to the length greater than or equal to 0.2 inches and less than or equal to 3 inches.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the length of the lever greater than or equal to 0.2 inches and less than or equal to 3 inches, since it has been held that where the general conditions of a claim In re Aller, 105 USPQ 233. In this case, one having ordinary skill in the art at the time the invention was made would have chosen the optimal length of the lever for the operator’s hand/finger position.
	Further, it would have been an obvious matter of design choice to construct the length greater than or equal to 0.2 inches and less than or equal to 3 inches, since applicant has not disclosed that the specific length solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the length of Finzo.
Regarding claim 4, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: an interface surface (shown below: examiner notes that button where a thumb can be placed is a human interface surface) defined by the handle on an opposite side of the handle from an input device (9) coupled (see Fig. below) with the handle, the interface surface spaced from a tangent line defined by the handle by a spacing, the spacing less than one inch (examiner notes that interface surface is on the tangent line defined by the handle therefore spacing less than 1 inch).  

    PNG
    media_image3.png
    787
    843
    media_image3.png
    Greyscale

Regarding claim 5, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising an input device (9) coupled with the handle, the input device including at least one of a trigger, a button, a lever (9), and a switch, a spacing (space between them shown below) from a tangent line (shown below) of the handle to the input device.

    PNG
    media_image4.png
    503
    626
    media_image4.png
    Greyscale

Finzo is silent to the spacing from a tangent line of the handle to the input device being greater than or equal to 0.5 inches and less than or equal to 5 inches.  
	It would have been an obvious matter of design choice to construct the spacing from a tangent line of the handle to the input device being greater than or equal to 0.5 inches and less than or equal to 5 inches, since applicant has not disclosed that the specific spacing solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the spacing of Finzo.
Regarding claim 6, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: the handle has a cross-sectional shape that is at least one of oval-like and elliptical (see Fig. 1: oval-like shape).  
Regarding claim 8, Finzo in view of Creasman teaches the strapping device of claim 1, Although Finzo in view of Creasman teaches the angle which the handle is oriented relative to a plane parallel to the strap axis, Finzo in view of Creasman fails to teach the angle is greater than or equal to 25 degrees and less than or equal to 35 degrees.  
In re Aller, 105 USPQ 233. In this case, one having ordinary skill in the art at the time the invention was made would have chosen the optimal angle for the operator’s hand/ arm position.
	Further, it would have been an obvious matter of design choice to construct the angle which the handle is oriented relative to a plane parallel to the strap axis to be greater than or equal to 25 degrees and less than or equal to 35 degrees, since applicant has not disclosed that the specific angles solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the angle of Finzo in view of Creasman.
	Regarding claim 9, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: the strap axis is parallel (surface of 5 is parallel with the strap. See Fig. 3) to a level surface ([0017] base surface 5 contacts with the surface of an object to be packed) when the body is placed on the level surface.  	
	Regarding claim 10, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: the handle (handle 3) has a lesser cross-sectional area (cross section 1) proximate (cross section 1 is proximate to the second body end) to the second body end than proximate (cross section 2 is proximate to the trigger) to a trigger (9: examiner interprets that both cross sectional areas are proximate to the handle and the trigger.).  

    PNG
    media_image5.png
    764
    724
    media_image5.png
    Greyscale

Regarding claim 11, Finzo discloses a handle (3) of a strapping device (Fig. 1-3: 1), comprising: a first handle end (shown above in claim 1 rejection) coupled with the first body end (see Fig. 1 annotated above) of a body (2) of the strapping device, a tensioner (6) of the strapping device closer (see Fig. 1) to the first body end than the second body end;  and a second handle end (shown above) coupled with a second body end (see above) of the body, the handle extending along a longitudinal axis (shown above) between the first handle end and the second handle end.
Although Finzo discloses an intersection of the longitudinal axis and the strap axis defines an angle (shown above), Finzo fails to disclose the intersection such that the intersection is on an opposite side of the body from the tensioner, the second handle end is closer to the strap 
Creasman teaches a hand tool comprising a body having a first body end, a second body end, base, a first handle end, and a second handle end (all shown above in claim 1 rejection), a handle (40) and a blade (16), the body defining a base axis (46) and the handle defining a handle longitudinal axis (42). Creasman also teaches an intersection of the longitudinal axis and the strap axis defines an angle (44), wherein the second handle end is closer (see below) to the base axis than the first handle end, and the intersection of the longitudinal axis and the strap axis on an opposite side of the body from the blade defines the angle. Additionally, Creasman teaches that angle (44) may be about 6 to 14 degrees providing ergonomic handle configuration to reduce user fatigue ([0022] last sentence).
Since both references are concerned with a tool having a handle at an angle from the base axis of the tool to apply work, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle on the handle of Finzo with the angle of Creasman for ergonomically reasons - reduce use fatigue ([0022], Creasman). 
Although Finzo in view of Creasman teaches the angles about 14 degrees as described above, Finzo in view of Creasman fails to disclose the angle greater than or equal to 15 degrees and less than or equal to 45 degrees.  
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the angle which the handle is oriented to be greater than or equal to 15 degrees and less than or equal to 45 degrees, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable In re Aller, 105 USPQ 233. In this case, one having ordinary skill in the art at the time the invention was made would have chosen the optimal angle for the operator’s hand/ arm position in relation to the working surface.
	Further, it would have been an obvious matter of design choice to construct the angle which the handle is oriented to be greater than or equal to 15 degrees and less than or equal to 45 degrees, since applicant has not disclosed that the specific angles solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the angle of Finzo in view of Creasman.
Regarding claim 12, see claim 2 rejection.  
Regarding claim 14, see claim 4 rejection.  
Regarding claim 15, see claim 5 rejection.  
Regarding claim 16, see claim 6 rejection.  
Regarding claim 18, see claim 8 rejection.  
Regarding claim 20, see claim 10 rejection.  
Regarding claim 21, Finzo in view of Creasman teaches the strapping device of claim 1, modified Finzo teaches comprising: the second handle end is between the intersection and the first handle end (see annotated Creasman figure above in claim 1 rejection).
Claim 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finzo (US 20150034206) in view of Creasman (US 20200181926) as applied to claim 1 or 10 above, and further in view of Paslode (NPL: Pneumatic 3-1/2 in. 30° PowerMaster Plus Clipped-Head Framing Nailer).
Regarding claim 3, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: an input device (9) coupled with the handle, the input device including at least one of a trigger, a button, a lever (9), and a switch.
Finzo is silent to the input device positioned within a threshold distance of a center of gravity of the strapping device, the threshold distance less than or equal to 4 inches.  
Paslode teaches a hand tool, i.e. nailer, with an input device (trigger) that is close to the center of gravity of the tool (Product Overview line 7-8). Paslose also teaches that the trigger is close to the center of gravity in order to improve balance and lessen arm fatigue (line 8).
Since both references are concerned with repetitive use of the hand tool, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to position the input device of the strapping device to be close to the center of gravity in order for balance and less arm fatigue as taught by Paslode (Product overview line 4).
Further, it would have been an obvious matter of design choice to construct the input device positioned within a threshold distance of a center of gravity of the strapping device, the threshold distance less than or equal to 4 inches, since applicant has not disclosed that the specific distance solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with the distance of Finzo in view of Paslode.
Regarding claim 13, see claim 3 rejection.  
Claim 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Finzo (US 20150034206) in view of Creasman (US 20200181926) as applied to claim 1 or 10 above, and further in view of Shafer (US 20120067450).
Regarding claim 7, Finzo in view of Creasman teaches the strapping device of claim 1, Finzo further discloses comprising: an input device (9) coupled with the handle (3), the input 
Finzo is silent to a spring that applies a bias force to maintain the input device at a position spaced from the second switch included in the handle.  
Shafer teaches a strapping device (Fig. 2-10) comprising an input device (106) coupled with a handle (138), wherein the input device is a lever. Shafer also teaches a spring (spring as shown in Fig. 7) that applies a bias force ([0012] return force that returns the lever to its normal position when released) to maintain the input device at a position spaced from the handle.
Since both references use a lever as an input device, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add to the strapping device a biasing element in the handle that applies a bias force to maintain the lever at a position spaced from the handle as taught by Shafer in order to return the lever to its normal position when released ([0012], Shafer) thereby the biasing element applying a biasing force to maintain the input device at a position spaced from the second switch (16, Finzo).
Regarding claim 17, see claim 7 rejection.

Response to Arguments
	Applicant’s amendments and arguments/remarks have been fully considered but are moot in view of the new grounds of rejection provided above.  Specifically the examiner has provided the Creasman references to teach the currently amended claim limitations.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725